Exhibit 10.2

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of [•], 2012 by and
between [Liberman Broadcasting, Inc., a Delaware corporation][LBI Media
Holdings, Inc., a Delaware corporation][LBI Media, Inc., a California
corporation] (the “Company”), and Terence M. O’Toole (“Indemnitee”).

RECITALS

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company as directors,
officers, employees, agents and in other capacities;

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers, employees, agents or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

WHEREAS, Section [317][145] of the [California][Delaware] General Corporation
Law, as amended (the “[CGCL][DGCL]”), under which the Company is organized,
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
[317][145] of the [CGCL][DGCL] is not exclusive;

WHEREAS, the Company’s [Amended and Restated Articles][Restated Certificate] of
Incorporation (as currently in effect, the “[Articles][Certificate] of
Incorporation”) and the Company’s Amended and Restated Bylaws (the “Bylaws”)
require indemnification of the officers and directors of the Company;

WHEREAS, the Bylaws expressly provides that the indemnification provisions set
forth therein are not exclusive, and thereby contemplates that contracts may be
entered into between the Company and members of the board of directors, officers
and other persons with respect to indemnification;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
[shareholders][stockholders] and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director, officer, employee or agent of the Company or another
Enterprise free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Company and Indemnitee is willing to
serve, continue to serve or to provide additional service for or on behalf of
the Company on the condition that he or she is furnished the indemnity provided
for herein;



--------------------------------------------------------------------------------

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification and advancement of expenses provided in the
[Articles][Certificate] of Incorporation and the Bylaws and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees to serve or continue to
serve as a director, officer, employee or agent of the Company, as applicable,
and/or, at the request of the Company, as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise. This Agreement shall not be deemed an employment contract
between the Company (or any Enterprise (as defined below)) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any Enterprise), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any Enterprise), other applicable formal severance policies duly
adopted by the Board, or, with respect to service as a director, officer or
employee or agent of the Company or of any other Enterprise, by the
[Articles][Certificate] of Incorporation, the Bylaws and the [CGCL][DGCL]. The
foregoing notwithstanding, this Agreement shall continue in force as provided in
Section 17 hereof after Indemnitee has ceased to provide services to the Company
or any Enterprise.

Section 2. Definitions

As used in this Agreement:

(a) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning given
to such term in Rule 13d-3 under the Exchange Act (as defined below); provided,
however, that Beneficial Owner shall exclude any person who would become a
Beneficial Owner by reason of the [shareholders][stockholders] of the Company
approving a merger of the Company with another entity.

(b) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

i. Acquisition of Stock by Third Party. Any person, other than Lenard Liberman,
Jose Liberman, any Class B Permitted Transferee (as defined in the
[Articles][Certificate] of Incorporation), or, with the prior approval of Lenard
Liberman, Jose Liberman or the Company’s Board of Directors by approval of at
least a majority of the Continuing Directors, any other person, is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities unless the change in relative Beneficial
Ownership of the Company’s securities by any person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors;

 

-2-



--------------------------------------------------------------------------------

ii. Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(b)(i),
2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for election by
the Company’s [shareholders][stockholders] was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved (such directors, collectively, the “Continuing
Directors”), cease for any reason to constitute at least a majority of the
members of the Board;

iii. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

iv. Liquidation. The approval by the [shareholders][stockholders] of the Company
of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and

v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

(c) “Continuing Directors” shall have the meaning set forth in the definition of
Change in Control in clause (b)(ii).

(d) “Corporate Status” describes the status of a person who is or was a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of the Company or of any other Enterprise which such person is or was
serving at the request of the Company.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(f) “Enterprise” means the Company, any subsidiary and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, partner, managing member,
fiduciary, employee or agent. As a clarification and without limiting the
circumstances in which Indemnitee may be serving at the request of the Company,
service by Indemnitee shall be deemed to be at the request of the Company if
Indemnitee serves or served as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any Enteprise of which (i) a majority of
the voting power or equity interest is owned directly or indirectly by the
Company or (ii) the management is otherwise controlled directly or indirectly by
the Company.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

-3-



--------------------------------------------------------------------------------

(h) “Expenses” shall include all reasonable fees, costs and expenses, including,
without limitation, all reasonable attorneys’ fees, retainers, court arbitration
and mediation costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a deponent or witness in, or otherwise participating in, a
Proceeding. Expenses also shall include (i) expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent and (ii) for purposes of
Section 14(d) only, expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.

(i) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to or participant
or witness in the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(j) “Proceeding” shall include any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, mediation, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative, regulatory, legislative, or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of any Corporate Status of Indemnitee, by reason of any action taken by such
Indemnitee (or failure by such Indemnitee to take action) or of any action (or
failure to act) on such Indemnitee’s part while acting pursuant to his or her
Corporate Status, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.
If the Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor (which is covered by Section 4 of this Agreement). Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by Indemnitee by
reason of Indemnitee’s Corporate Status in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner such Indemnitee reasonably believed to be in or not opposed to the

 

-4-



--------------------------------------------------------------------------------

best interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful. Indemnitee
shall not enter into any settlement in connection with a Proceeding without the
prior written consent of the Company, as described in Section 16 below. The
parties hereto intend that this Agreement shall provide to the fullest extent
permitted by law for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the
[Articles][Certificate] of Incorporation or the Bylaws, vote of its
[shareholders][stockholders] or the Disinterested Directors or applicable law.

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by such Indemnitee by reason of
Indemnitee’s Corporate Status in connection with such Proceeding or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner such
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification for Expenses shall be made under this Section 4
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that [the Delaware Court of Chancery or] any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as such court shall deem proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in), by reason of his or her Corporate Status, and
is successful, on the merits or otherwise, in any Proceeding or in defense of
any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by such Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee against all Expenses
actually and reasonably incurred by such Indemnitee in connection with or
related to each successfully resolved claim, issue or matter. For purposes of
this Section 5 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter. Nothing in
this Section 5 is intended to limit Indemnitee’s rights provided for in Sections
3 and 4.

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his or her Corporate Status,
a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, such Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by such Indemnitee in connection
therewith. Nothing in this Section 6 is intended to limit Indemnitee’s rights
provided for in Sections 3 and 4.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not for the total amount thereof, the Company shall
indemnify Indemnitee for the portion of Expenses to which Indemnitee is
entitled.

 

-5-



--------------------------------------------------------------------------------

Section 8. Additional Indemnification.

(a) Notwithstanding any limitations in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or is threatened to be made a party to or is a
participant in any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by Indemnitee in connection with such Proceeding.

(b) For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

i. to the fullest extent permitted by the provision of the [CGCL][DGCL] that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the [CGCL][DGCL],
and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the [CGCL][DGCL] adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.

Section 9. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnification
payment in connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess amount beyond the amount paid under any insurance policy or other
indemnity provision; provided, that the foregoing shall not affect the rights of
Indemnitee or the Fund Indemnitors (as defined below) set forth in Section 15(c)
below;

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law if it is finally adjudged by a court of competent jurisdiction
that such an accounting of profits is required, or (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the purchase or
sale of securities of the Company, as required in each case under the Exchange
Act, the rules of any securities exchange on which the Company’s securities are
listed or otherwise applicable law (including any such reimbursements that arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes Oxley Act or 2002 (the “Sarbanes Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee or
securities in violation of Section 306 of the Sarbanes Oxley Act) if it is
finally adjudged by a court of competent jurisdiction that any such
reimbursement is required;

(c) except as provided in Section 14(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation, or (ii) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law; provided, that for the avoidance of doubt, this clause (c) shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee; or

 

-6-



--------------------------------------------------------------------------------

(d) for which payment is prohibited by applicable law.

Section 10. Advancement of Expenses. Notwithstanding any provision of this
Agreement to the contrary (other than Section 14(d)), the Company shall advance,
to the extent permitted by law, all Expenses incurred by Indemnitee in
connection with any Proceeding not initiated by Indemnitee, and such advance
shall be made within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. In accordance with Section 14(d), advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that the Indemnitee
undertakes to the fullest extent required by applicable law to repay the amounts
advanced (without interest) if and to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company. No
other form of undertaking shall be required other than the execution of this
Agreement. This Section 10 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 9. The right to advances under
this paragraph shall in all events continue until final disposition of any
Proceeding.

Section 11. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof or Indemnitee’s becoming aware thereof. The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding, in each case to the extent
known to Indemnitee. To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
as is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding.
The failure by Indemnitee to notify the Company hereunder will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement, except to the extent
(solely with respect to the indemnity hereunder) that such failure or delay
materially prejudices the Company. The Chief Financial Officer of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.

(b) The Company will be entitled to participate in any Proceeding at its own
expense.

Section 12. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 11(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change in Control shall not have occurred, (A) by a majority vote of
the Disinterested Directors, even though less

 

-7-



--------------------------------------------------------------------------------

than a quorum of the Board, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, or (C) if there are no such Disinterested Directors
or, if such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee.
If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall reasonably cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity, upon reasonable advance
request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied. In no event shall a determination be required
in connection with any Proceeding or portion thereof with respect to which
Indemnitee, who is a director, officer, employee or agent of the Company and/or
a director, officer, trustee, partner, managing member, fiduciary, employee or
agent of another Enterprise, has been successful on the merits or otherwise.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. If
the Independent Counsel is selected by the Board, the Company shall give written
notice to Indemnitee advising such Indemnitee of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of the selection of
Independent Counsel shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person or firm so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction has determined that
such objection is without merit. If, within twenty (20) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 11(a) hereof and the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by a court of competent jurisdiction or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 14(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(c) The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

-8-



--------------------------------------------------------------------------------

(d) If the Company disputes a portion of the amounts for which indemnification
is requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.

Section 13. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent permitted by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a) of this Agreement, and the
Company shall, to the fullest extent permitted by law, have the burden of proof
and the burden of persuasion by clear and convincing evidence to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b) Subject to Section 14(f), if the person, persons or entity empowered or
selected under Section 12 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within ninety
(90) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent
permitted by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that the foregoing provisions of this Section 13(b) shall not apply if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which such Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors or officers of such
Enterprise in the course of their duties, or on the advice of legal counsel for
such Enterprise or the Board or counsel selected by any committee of the Board
or on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser, investment banker or
other expert selected with reasonable care by the Company or the Board or any
committee of the Board. The provisions of this Section 13(d) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement. Whether or not the foregoing provisions of

 

-9-



--------------------------------------------------------------------------------

this Section 13(d) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner such Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

(f) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

Section 14. Remedies of Indemnitee.

(a) Subject to Section 14(f), in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, or (vi) in the event that the
Company or any other person or entity takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by a court of his or her
entitlement to such indemnification and/or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 14(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his or her rights under Section 5 of this Agreement. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

-10-



--------------------------------------------------------------------------------

(d) The Company shall, to the fullest extent permitted by law, be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 14 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement. It
is the intent of the Company that, to the fullest extent permitted by applicable
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. To the fullest extent permitted by
applicable law, the Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance Expenses to
Indemnitee that are incurred by Indemnitee in connection with any action brought
by Indemnitee for indemnification or advancement of Expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policy maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery, as the case may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

Section 15. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
[Articles][Certificate] of Incorporation, the Bylaws, any agreement, a vote of
[shareholders][stockholders] or a resolution of directors, or otherwise and
(ii) shall be interpreted independently of, and without reference to, any other
such rights to which Indemnitee may at any time be entitled. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in
[California][Delaware] law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Bylaws, the [Articles][Certificate] of Incorporation and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents of
the Company or of any other Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance

 

-11-



--------------------------------------------------------------------------------

with the procedures set forth in the respective policies. The Company shall
thereafter take all reasonable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

(c) The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by Tinicum
Capital Partners II, L.P., Tinicum Lantern II, L.L.C. and certain of their
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
(i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the [Certificate][Articles] of Incorporation or Bylaws of the
Company (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and,
(iii) that it irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms of this
Section 15(c).

(d) Except as provided in paragraph (c) above, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(e) Except as provided in paragraph (c) above, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(f) Except as provided in paragraph (c) above, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.

Section 16. Settlement.

(a) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent.

(b) The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (1) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting or obligation of

 

-12-



--------------------------------------------------------------------------------

Indemnitee, or monetary loss for which Indemnitee is not wholly indemnified
hereunder or (2) with respect to any Proceeding with respect to which Indemnitee
may be or is made a party, witness or participant or may be or is otherwise
entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.

(c) Neither the Company nor Indemnitee shall unreasonably withhold or delay its
consent to any proposed settlement under this Section 16. If the Company or
Indemnitee, as required, does not object in writing to any proposed settlement
within 30 days of consent being requested of such applicable party in writing,
such applicable party shall be deemed to have consented to such settlement.

Section 17. Duration of Agreement.

(a) This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee or agent of the Company, as applicable, and/or, at
the request of the Company, as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of another Enterprise or (b) one (1) year
after the final termination of any Proceeding then pending on such ten (10) year
anniversary in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding (including any
appeal) commenced by Indemnitee pursuant to Section 14 of this Agreement
relating thereto.

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an indemnifiable event even though he or she may have ceased to
provide services to the Company or any Enterprise at the time of any Proceeding.

Section 18. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 19. Enforcement and Binding Effect.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve and/or continue to serve as a director, officer, employee or
agent of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving and/or continuing to serve as a director,
officer, employee or agent of the Company.

 

-13-



--------------------------------------------------------------------------------

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the [Articles][Certificate] of
Incorporation, the Bylaws, any resolution of the Board providing for
indemnification, any directors and officers insurance policy maintained by the
Company and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.

(c) The rights to be indemnified and to receive contribution and advancement of
Expenses provided by or granted Indemnitee pursuant to this Agreement shall
apply to Proceedings arising from Indemnitee’s service as an officer, director,
employee or agent of the Company or as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent of another Enterprise
prior to the date hereof.

(d) The Company shall not seek from a court, or agree to, a “bar order” which
would have the effect of prohibiting or limiting the Indemnitee's rights to
receive advancement of expenses under this Agreement.

Section 20. Modification and Waiver. No supplement, modification, or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 21. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 22. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received, or (e) sent by electronic
mail, with return receipt that such transmission has been received:

(a) If to Indemnitee, at the address, facsimile number or e-mail address
indicated on the signature page of this Agreement, or such other address as
Indemnitee shall provide to the Company.

 

-14-



--------------------------------------------------------------------------------

  (b) If to the Company to:

[Liberman Broadcasting, Inc.][LBI Media Holdings, Inc.][LBI Media, Inc.]

1845 West Empire Avenue

Burbank, CA 91504

Attn: Chief Financial Officer

Facsimile: (818) 729-5678

or to any other address as may have been furnished to Indemnitee in writing by
the Company with a copy to:

O’Melveny & Myers LLP

400 South Hope Street

Los Angeles, CA 90071

Facsimile: (213) 430-6407

Attn: Joseph K. Kim, Esq. (jkim@omm.com) and

         John-Paul Motley, Esq. (jpmotley@omm.com)

Section 23. Contribution. To the fullest extent permitted by applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

Section 24. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of [California][Delaware],
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 14(a) hereof, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought [in any state or federal court of competent jurisdiction][only] in
the [Chancery Court of the] State of [California, County of Los
Angeles][Delaware] (the “Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) [appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably The Corporation Trust Company as such party’s
agent in the State of Delaware for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv)] waive any objection to the laying of venue of any such action or
proceeding in the Court, and [(iv)][(v)] waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Court has been
brought in an improper or inconvenient forum.

Section 25. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 26. Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 27. Additional Acts. If, for the validation of any of the provisions in
this Agreement, any act, resolution, approval or other procedure is required,
the Company undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Company to
fulfill its obligations under this Agreement.

[signature page follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPANY:

[LIBERMAN BROADCASTING, INC.][LBI MEDIA

HOLDINGS, INC.][LBI MEDIA, INC.]

By:     Name:   Title:   INDEMNITEE: By:     Name:   Address, facsimile number
and e-mail address of Indemnitee:      

 

17